Citation Nr: 0115186	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  91-52 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He participated in campaigns in Normandy and 
Northern France.  His decorations included the Combat 
Infantryman Badge.  

This appeal arises from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  The appellant is the 
veteran's surviving spouse.  

The appellant has not requested a hearing.  

This case has been before the Board on three prior occasions.  
It was remanded in August 1992, February 1995, and in April 
1998.  The Board finds that all requested development has 
been completed to the extent possible.  

In view of the disposition below, any pending claims for 
dependency and indemnity compensation or death pension are 
essentially rendered moot.  It does not appear that the 
veteran had a claim for benefits pending at the time of his 
death for which accrued benefits could be claimed by his 
surviving spouse.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of this appeal has 
been obtained.  

2.  At the time of the veteran's death, service connection 
was in effect for psychoneurosis, anxiety reaction.  

3.  Heart disease was first shown in about 1980, many years 
after active service.  

4.  The cause of the veteran's death was cardiopulmonary 
arrest due to arteriosclerotic heart disease.  

5.  The service-connected psychiatric disorder was of such 
severity as to have a material influence in accelerating 
death.  


CONCLUSION OF LAW

A service-connected disability contributed substantially and 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 
3.102, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A rating decision dated in June 1946 granted service 
connection for psychoneurosis, anxiety state, residual of 
blast concussion, and a 50 percent rating was assigned.  
Service connection was also established for pes planus, and a 
10 percent disability was assigned.  In a May 1947 rating 
decision, the evaluation for the psychoneurosis was reduced 
to 10 percent disabling, which continued throughout the 
veteran's life.  

In May 1991, the appellant submitted a claim for VA benefits.  
She included with her claim a certificate of death that 
reflects that the veteran died on April [redacted], 1991, at his 
private residence.  He was 67 years of age.  The immediate 
cause of death listed on the death certificate was 
cardiopulmonary arrest due to arteriosclerotic heart disease.  
No interval between onset and death was provided.  No autopsy 
was performed.  The certificate indicates that Dr. Panneton 
was the attending physician.  

Along with her application for VA benefits, the appellant 
submitted a letter from Dr. Panneton who had provided medical 
care for the veteran for several years.  Dr. Panneton said 
that the veteran's death had been caused by cardiac disease 
and sudden death had been caused by arteriosclerotic heart 
disease and left ventricular dysfunction.  Dr. Panneton knew 
that the veteran was service connected for neurosis and 
further reported the following:  

I feel strongly that there was a correlation 
between [the veteran's] cardiac disease and his 
underlying diagnosis of neurosis.  He developed 
arteriosclerotic disease at a young age and despite 
having coronary artery bypass grafting, continued 
to have difficulties with left ventricular 
dysfunction and repeated congestive heart failure.  
His neurosis caused him to continue to be very 
excitable and at times agitated and I think 
contributed to the difficulty in controlling his 
underlying disease.  Despite warnings to the 
contrary he had to remain very active to control 
his underlying psychologic condition and this also 
contributed to his hypertension which he had early 
on.  

[The veteran] had a sudden death at home while 
working in his garage.  I feel strongly that his 
underlying neurosis and his heart disease were 
connected [and] that this service-connected 
diagnosis played an integral role in his 
cardiovascular condition and ultimate demise.  If I 
can relay any further information I would be happy 
to do so.  I would be anxious to hear any results 
concerning this matter.  

In a July 1991 rating decision, the RO denied service 
connection for cause of death.  

In her substantive appeal, the appellant voiced agreement 
with Dr. Panneton's assessment and added that the veteran 
knew that his heart condition required that he rest more, 
which he could not do because his neurosis compelled greater 
activity.  

In August 1992, the Board remanded the case to the RO for a 
search for additional treatment records.  

In September 1992, the appellant requested consideration of a 
bout of walking pneumonia, for which the veteran was treated 
during active service.  She also submitted two private 
treatment reports that reflect that the veteran underwent a 
cardiac catheterization procedure in January 1985 and a 
coronary bypass operation in February 1985.  

The catheterization report reflects that the veteran was 
described as "non-hypertensive, non-diabetic" and that his 
blood pressure reading was 122/84 in the right arm sitting 
but that his heart's left border was outside the midcostal 
line (MCL).  Specific hemodynamics included findings of 
normal systemic arterial pressures and "grossly elevated" 
resting end diastolic left ventricular pressure.  
Catheterization revealed 80 percent narrowing of the left 
anterior descending artery at one location and lesser 
narrowing at other locations, and 90 percent narrowing of the 
right coronary artery.  An enlarged left ventricle chamber 
with significant generalized hypokinesis was also shown. 

In September 1992, Dr. Panneton wrote another letter on 
behalf of the veteran.  Dr. Panneton stated:  

I have been asked to supply some further data.  I 
had known [the veteran] since October of 1980 and 
at that time he had presented with an abnormal 
cardiogram with ventricular ectopics.  He 
subsequently went on to have pneumonia, was 
hospitalized and at that time had bilateral pleural 
effusions as well as pulmonary congestion and it 
was obvious that the stress of pneumonia cause some 
amount of congestive heart failure. . . . 

Over the subsequent years [the veteran] had 
continued difficulties with congestive heart 
failure and even at times pulmonary edema requiring 
multiple hospitalizations.  His underlying 
diagnosis of psychoneurosis which had been 
persistent certainly contributed to the difficulty 
in controlling his cardiovascular status and may 
even have been a contributing factor in its 
development.  Despite multiple attempts at 
different medications and different medication 
changes he continued to have borderline 
compensation in terms of his left ventricular 
function and ultimately met his demise from his 
severe coronary disease.  

I hope this further information helps clarify the 
issue of how the psychoneurosis was related to his 
underlying coronary disease and how it contributed 
to the difficulty in maintaining a compensated 
congestive heart failure state.  Although it 
certainly was not the only factor involved in the 
development of his coronary disease, it can 
certainly be construed as a contributing factor.  
If there is anything further that I can add to this 
case or that the consultants that were involved in 
his care could add, please feel free to contact me 
at any time.  

In May 1993, the RO continued to deny the claim on the basis 
that the private medical opinion did not establish that the 
nervous condition materially and substantially contributed to 
the cause of the veteran's death.  

In February 1995, the Board remanded the case and requested 
that a board certified cardiologist and a board certified 
psychiatrist review the claims folder and supply a consensus 
response as to the medical probability that the fatal process 
was related to the service-connected psychoneurosis or 
whether it was at least as likely as not that it lent any 
assistance to, or otherwise contributed to the production of 
death.  The Board also requested an opinion as to the medical 
probability that any psychoneurosis accelerated death.  The 
Board also requested that the RO develop the dependency and 
indemnity (DIC) benefits portion of the claim.  

In June 1995, the appellant executed a release in favor of a 
VA doctor who had once treated the veteran.  The RO 
subsequently obtained Albany VA outpatient treatment report 
dated in the 1980s and early 1990s.  A February 1990 report 
notes an impression of "reasonable blood pressure control."  

In a December 1995 note from a physician to the RO, a short 
synopsis of the veteran's medical history appeared followed 
by this:  

Risk factors for CAD:  positive smoking cigars
Negative hypertension, diabetes mellitus;  
No family history of CAD

In January 1996, a board certified psychiatrist noted that he 
had reviewed the claims file.  The psychiatrist noted that 
the most recent psychiatric examination of the veteran had 
been performed in September 1958, with a diagnosis of chronic 
anxiety reaction manifested chiefly by headaches.  The 
psychiatrist observed that the veteran had severe heart 
disease, coronary artery bypass surgery, and multiple 
subsequent hospitalizations for congestive heart failure and 
pulmonary edema and that he died suddenly at age 67.  The 
psychiatrist opined, "It is my psychiatric opinion that 
there is no medical probability that his veteran's 
psychoneurosis contributed to his heart disease."  

In January 1997, a board certified cardiologist reviewed the 
claims file.  The cardiologist noted the cause of the 
veteran's death and stated the following:  

It is my judgment that:  

a.  The service related psychoneurosis did not 
cause the fatal heart disease and was not 
etiologically related.  

b.  It is not likely that the psychoneurosis 
contributed to the production of death.  

c.  Given the advanced heart disease death was 
likely and it is very unlikely that psychoneurosis 
accelerated the veteran's demise.  

In February 1997, the RO continued the denial of service 
connection for the cause of death and also denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  

In March 1997, the appellant argued that the veteran's 
private treating physician had years of personal knowledge of 
the veteran and that his opinion should therefore be accorded 
more weight than the opinions of the board certified 
physicians summarized above.  

Following development requested by the Board in April 1998, 
the RO in October 1998 wrote to the appellant informing her 
that her claim for nonservice-connected death pension and 
accrued benefits had been denied because she had not 
responded to the RO's June 1998 letter requesting certain 
evidence.  Appeal rights were attached.  

In January 1999, the RO wrote to the appellant informing her 
that if she intended to perfect an appeal with respect to 
either entitlement to DIC, death pension, or accrued 
benefits, she must file a notice of disagreement.  

In June 1999, the veteran's representative argued that the 
veteran's personal physician had more personal knowledge of 
the case than would those who merely reviewed the record.  
The benefit of the doubt was requested.  

In July 1999, the RO wrote to the appellant explaining that 
the letter of January 1999 was in error with respect to any 
claim for DIC benefits and that she must file a VA Form 9 
within 60 days from the date of this letter.  However, the 
letter also stated that if no Form 9 was received within 60 
days, the RO would consider the claim on the basis of the 
evidence of record.  

In July 1999, the RO continued its denial of service 
connection for the cause of death.  

Analysis

The RO has met its duty to assist the appellant in developing 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096.  By virtue of the 
statement of the case and supplemental statements of the case 
issued during the course of this appeal, the appellant and 
her representative were given notice of the pertinent law and 
regulations and of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records identified by 
the appellant; in fact, it appears that all evidence 
necessary for adjudication has been obtained and associated 
with the claims folder.  The service medical records were 
obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  The appellant has 
supplied private medical records as requested, and VA 
outpatient treatment reports were obtained.  The Board's 
instructions in previous remands were complied with.  

Service connection for the cause of the veteran's death 
requires evidence that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The immediate cause of death was cardiopulmonary arrest as a 
consequence of arteriosclerotic heart disease.  Heart disease 
was first noted in about 1980, many years after the veteran 
had been discharged from active service.  Service connection 
had not been established for arteriosclerotic heart disease.  

Service connection was granted in 1946 for psychoneurosis, 
anxiety state, which must receive careful consideration as a 
contributory cause of death.  The Board must determine 
whether the evidence is at least in equipoise as to whether 
there is a reasonable basis to conclude that it would render 
a person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  

The Board notes that competent medical evidence to the effect 
that the service-connected psychiatric condition did affect 
the heart has been submitted.  On the other hand, competent 
medical evidence to the effect that the service-connected 
condition did not affect the heart has also been submitted.  
The Board must weigh carefully the evidence to determine 
whether the claimed benefit may be granted.  

One private physician has submitted all of the favorable 
medical evidence.  The physician was the veteran's personal 
treating physician for more than 10 years and also completed 
and signed the certificate of death.  The physician was 
strongly of the opinion that there was a correlation between 
the veteran's severe cardiac disease, the underlying cause of 
death, and his service-connected neurosis for the following 
reasons:  1) the onset of cardiac disease came at a young 
age; 2) the service-connected condition caused the veteran to 
be excited and agitated, which contributed to the difficulty 
in controlling the underlying cardiac disease; and, 3) the 
service-connected condition also contributed to the veteran's 
hypertension, which he had early on.  The physician stressed 
that although the service-connected condition was not the 
only factor in the development of coronary disease, it 
certainly could be considered a contributing factor.  

The private physician noted that the veteran's service-
connected condition caused excitability and agitation, which 
contributed to difficulty in controlling the underlying 
cardiac disease.  The Board finds this to be an important 
underlying argument in favor of the claim, given that the 
record otherwise supports the notion that the veteran's 
service-connected condition played a part in his compulsion 
to be too active.  Thus, the Board finds the private medical 
opinion persuasive.  

On the other hand, in January 1996, a board certified 
psychiatrist simply opined that there was no medical 
probability that a neurosis contributed to the veteran's 
heart disease.  In January 1997, a board certified 
cardiologist opined that there was no etiological 
relationship between the psychoneurosis and the veteran's 
heart disease, that the former did not contribute to the 
latter, and that the former did not accelerate the veteran's 
demise.  

In weighing these opinions, the Board notes that the January 
1996 opinion simply discounts any possibility that the 
veteran's psychoneurosis contributed to his heart disease and 
did not supply any supporting reasoning.  The physician did 
not discuss whether the veteran's level of physical activity 
could aggravate his hypertension or his heart disease.  
Therefore, because the opinion lacks any underlying 
discussion of the facts as they apply to the conclusion, the 
Board finds the opinion to be less persuasive than the 
private doctor's opinion.  

The January 1997 VA cardiologist's opinion simply concludes 
that it is unlikely that the psychoneurosis caused the fatal 
heart disease or contributed to the production of death.  
However, again the physician did not discuss the arguments 
raised by the veteran's private physician and for that 
reason, the Board finds this opinion to be less persuasive 
than the private medical opinion, especially in view of the 
lengthy period of time that the private physician treated the 
veteran prior to his demise.  The private physician had 
occasion to witness the effect of the service-connected 
psychiatric disorder on the veteran's condition and the 
resulting complications that impeded treatment and aggravated 
co-morbid conditions.  The opinions of the board certified 
physicians, on the other hand, were inevitably based on the 
record set forth in the claims folder.  While these opinions 
may not be lightly dismissed, they are not entitled to 
overwhelming weight in view of the carefully considered 
opinion of this World War II combat veteran's treating 
physician.  

Thus, the Board is left with one persuasive medical opinion 
in favor of the claim and two somewhat less persuasive 
medical opinions against the claim.  In this case, the Board 
finds that the evidence is in relative equipoise on the 
issue.  The provisions of 38 C.F.R. § 3.312(c)(4) state that 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Resolving any remaining 
doubt in favor of the appellant, the Board finds that there 
is a reasonable basis to hold that the service-connected 
psychiatric disorder was of such severity as to have a 
material influence in accelerating death.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)).  It follows that the claim for service connection 
for the cause of the veteran's death must be granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

